Per Curiam:
The order appealed from should be modified by directing that the issue raised by the complaint and answer to be first tried at Trial Term, and after such trial the issue as to the counterclaim and reply may be moved at Special Term by either party. As thus modified the order is affirmed, with ten dollars costs and disbursements to the plaintiff. Present — Ingraham,' P. J., McLaughlin, Clarke, Scott and Dowling, JJ. Order modified as stated in opinion and as modified affirmed, with ten dollars costs and disbursements to plaintiff. Order to be settled on notice.